DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a connector” on line 6. This is unclear to the examiner because it is unclear if this is a second connector being introduced. It is not fully understood whether lines 1-2 are meant to introduce “a connector” and “a bead chain system”, or if it is merely intended on being “a connector and bead chain system” as in a connector bead chain system. The examiner notes that if the applicant is not intending on introducing 2 connectors, that the claim may be rewritten in a manner such as for example “a connector bead chain system”.
	Claim 6 is unclear because it depends from cancelled claim 3. The examiner interprets claim 6 as depending directly from claim 1.
	Dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JP2001275723) in view of Frenker-Hackfort (US Patent 5249415).
Regarding claim 1, Yutaka et al. teaches (figures 1, 4, 7, and 11) a connector and bead chain system (1) for use with an architectural-structure covering (paragraph 0002, lines 5-8 of the attached translation), comprising: 
a bead chain (3) including a plurality of beads (2) including first (the bead in the cavity of the connector on the left in figure 7) and second beads (the bead in the cavity of the connector on the right in figure 7);
a connector (10) including:
a body member (11) having an outer surface (the whole outer side), a top portion (modified figure 1 below), a bottom portion (modified figure 1), first and second side portions (modified figure 1 below), first and second end portions (modified figure 1 below), a slot (14c) extending from the first end portion to the second end portion, and an interior cavity (15) arranged and configured to receive the first (2 on the left in figure 7) and second beads (2 on the right in figure 7) of the bead chain; and 


    PNG
    media_image1.png
    401
    698
    media_image1.png
    Greyscale

Frenker-Hackfort teaches (figure 1) a chain (2) passing over a bearing (1, see definition 2a from thefreedictionary.com below), the bearing (1) including a smooth, curved surface (figure 1), a connector (3) of the chain with a top portion including a curved first surface (the curved surface in contact with the bearing) arranged and configured to contact the smooth curved surface of the bearing (where the chain goes around), a the bottom portion (opposite the curved section) and a first and second side portions (the two sides) include a second outer shape different (they aren’t curved like the first outer shape) from the first outer shape (the curved section). Frenker-Hackfort inherently teaches that the connector self-orients (as the piece moves, it naturally will self-orient at least to some degree over the bearing) so 
It would have been obvious to one of ordinary skill in that art to modify Yutaka et al. to incorporate the teachings of Frenker-Hackfort by having the bead chain pass over a bearing, and by adding a bearing with a smooth, curved surface as taught by Frenker-Hackfort and by replacing the top portion Yutaka et al. with the top portion of Frenker-Hackfort that includes a curved first surface arranged and configured to contact the smooth curved surface of the bearing and the bottom portion and the first and second side portions include a second outer shape different from the first outer shape so that the connector self-orients so that the top portion of the connector moves over the smooth, curved surface of the bearing to facilitate operation of the bead chain as the connector moves over the bearing, the first outer shape providing less resistance as compared to the second outer shape when passing over the curved surface of the bearing.
This alteration provides the predictable and expected results of the bead chain being supported by and directed around the bearing, and the top surface of the connector matching the curvature of the bearing, thus provided a secure connection less prone to derailment.

    PNG
    media_image2.png
    134
    716
    media_image2.png
    Greyscale

Regarding claim 2, Yutaka et al. as modified above with Frenker-Hackfort teaches that architectural-structure covering (paragraph 0002, lines 5-8 of the attached translation) further 
The examiner further notes that this recitation appears to merely be limiting a structure not positively recited, more specifically the architectural covering.
Regarding claim 4, Yutaka et al. as modified above with Frenker-Hackfort teaches (figure 1 of Frenker-Hackfort) that the curved first surface (the surface in contact with the bearing) of the top portion includes a concave surface (the curved portion is concave).
Regarding claim 5, Yutaka et al. as modified above with Frenker-Hackfort teaches (figure 1 of Frenker-Hackfort) that the concave surface includes a curvature that matches a curvature of the curved surface of the bearing (figure 1 of Frenker-Hackfort shows the curvature matching the curvature of the bearing).
Regarding claim 7, Yutaka et al. as modified above with Frenker-Hackfort teaches (figures 1 and 7 of Yutaka et al.) that the interior cavity (15) includes first (12) and second (13) interior cavities arranged and configured to receive first (2 on the left in figure 7) and second (2 on the right in figure 7) beads of the bead chain, respectively.
Regarding claim 8, Yutaka et al. as modified above with Frenker-Hackfort teaches (figures 1 and 8 of Yutaka et al.) that an inner surface (12a and 13a) of each of the first and second interior cavities includes a curved portion (figure 8 shows the interior surface is curved to match the beads) arranged and configured to contact an outer surface of the first and second beads (figure 8), respectively, so that the outer surface of the first and second beads are arranged and configured to rotate relative to the inner surface of the first and second interior cavities, respectively (this is inherently taught as the beads are not secured to the inner surfaces, making them capable of rotating relative to the interior cavities).


    PNG
    media_image3.png
    317
    260
    media_image3.png
    Greyscale

Regarding claim 13, Yutaka et al. as modified with Frenker-Hackfort above teaches that the curved first surface of the top portion includes a concave surface (see figure 1 of with Frenker-Hackfort) and the second outer shape of the bottom portion and the first and second side portions includes one or more convex surfaces (figure 4 of Yutaka et al. shows an outer shape of the bottom portion and the first and second side portions being concave shaped).
Regarding claim 14, Yutaka et al. as modified above inherently teaches that contact of the one or more convex surfaces with the curved surface of the bearing causes the body member of the connector to self-orient so that the concave surface of the top portion of the body member aligns with the curved surface of the bearing (the curved first surface matches the shape of the bearing, and will naturally want to be flush against the surface of the bearing).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JP2001275723) in view of Frenker-Hackfort (US Patent 5249415) as applied to claim 1 above, and further in view of Fukumori (US PG Pub 20150308542).
As best understood, Regarding claim 6, modified Yutaka et al. does not teach that the curved first surface of the top portion includes first and second flat or straight surfaces positioned on either side of a concave portion.
Fukumori teaches (figure 9A) a connector for a chain (220) with a curved first surface (229) of a top portion (222) that further includes first and second straight pieces (see modified figure 9A below) poisoned on either side of a concave portion (figure 9A). This alteration provides the predictable and expected results of providing a smooth surface as a functionally equivalent alternative.  

    PNG
    media_image4.png
    298
    432
    media_image4.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JP2001275723) in view of Frenker-Hackfort (US Patent 5249415) as applied to claim 9 above, and further in view of Martin (EP2889448).

	Martin teaches (figure 2) a blind ball string connector (60) with two arms (side walls) that for openings slightly smaller than the balls, that deflect when the balls are put in and have some resiliency to hold the balls in place (paragraph 0013, lines 1-7). It would have been obvious to one of ordinary skill in the art at the time to further modify Yutaka et al. to incorporate the teachings of Martin by having the first and second arms configured to flex with respect to each other so that the first and second arms deflect when the first and second beads are inserted into the first and second interior cavities. This modification provides the predictable and expected result of temporarily securing the balls in place in the connector while in use.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JP2001275723) in view of Frenker-Hackfort (US Patent 5249415) as applied to claim 1 above, and further in view of 이신흥 (KR200485584Y1), hereinafter referred to as KR 584.
Regarding claim 11, modified Yutaka et al. does not teach that the second outer shape of the bottom portion of the body member includes an exterior spherical convex shape.
KR 584 teaches (figure 5) a ball chain connector (150) with a bottom portion of the body member including an exterior spherical convex shape (figure 5). It would have been obvious to one of ordinary skill in the art at the time to further modify Yutaka et al. by having the bottom portion of the body member include an exterior spherical convex shape as taught by KR 584. This alteration provides the predictable and expected result of a more aesthetically pleasing connector that closer matches the shape of the balls, thus reducing the amount of material used.
Regarding claim 12, modified Yutaka et al. does not teach that the second outer shape of the first and second side portions of the body member each include an exterior spherical convex shape.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JP2001275723) in view of Frenker-Hackfort (US Patent 5249415) as applied to claim 1 above, and further in view of Hemens (US Patent 4014136).
Regarding claim 16, modified Yutaka et al. does not teach that the architectural-structure covering includes a covering movable between an extended position and a retracted position, the bead chain operatively associated with the covering to move the covering between the extended and retracted positions.
Hemens teaches (figure 1) a covering (column 1, lines 5-7) movable between an extended position and a retracted position (column 1, lines 5-7), the chain operatively associated with the covering to move the covering between the extended and retracted positions (column 2, lines 52-57). It would have been obvious to one of ordinary skill in the art at the time to further modify Yutaka et al. to have a covering movable between an extended position and a retracted position with, the bead chain operatively associated with the covering to move the covering between the extended and retracted positions as taught by Hemens. This alteration would have been obvious because a covering moveable between an extended position and a retracted position is a common use for a bead chain and connector. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “neither Yutaka nor Hemens, either alone or in combination, disclose, teach, or suggest all the elements of independent claim 1 as amended” and that neither, “either alone or in combination, disclose a connector arranged and configured to receive first and second beads of a bead chain, wherein the top portion of the connector includes a first outer shape including a curved first surface arranged and configured to contact a smooth, curved surface of the bearing…”. The examiner directs attention to the claim 1 rejection above, where all the limitations as claimed are taught.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634